Citation Nr: 0918738	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1979 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.

An October 2006 Board decision denied service connection for 
an acquired psychiatric disorder, to include a bipolar 
disorder, but found that new and material evidence had been 
presented to reopen a claim for service connection for PTSD. 
After reopening that claim, it was remanded, in part, to 
comply with 38 C.F.R. §§ 3.304(f)(3) by giving the Veteran 
notice that evidence from other than her service records, 
including evidence of behavior changes could constitute 
credible supporting stressor evidence. 


FINDINGS OF FACT

1. The Veteran had active military service but did not serve 
during a period of war, was not stationed in a combat zone, 
did not engage in combat, and PTSD was not diagnosed during 
service. 

2. There is credible corroborating evidence of behavior 
changes in the Veteran consistent with those reasonable 
expected following her having experienced an inservice sexual 
assault.  


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran claims that she suffers from PTSD as a result of 
a personal assault during service, specifically, that she was 
raped.

The Veteran's service personnel records reflect an April 1979 
medical history questionnaire in conjunction with service 
entrance noted that she had used marijuana two months ago.  
In January 1980 it was noted that there was no history or 
indication of present drug use.  In June 1982 she was 
commended for her performance in May 1982 at the U.S. Army 
Noncommissioned Officers Academy and the Drill Sergeant 
School.  She was given an Article 15 in March 1983 for 
failing to report for duty. 

Records from Scott and White Hospital in 1986 and 1987 show 
that laboratory studies in 1987 yielded findings of alcohol 
and drug abuse.  In August 1987 it was noted that the Veteran 
had a cocaine habit.  She had no hallucinations.  She denied 
prior psychiatric difficulties but had been taking drugs 
since February.  The impression was cocaine and alcohol 
abuse. 

Records in 1993 from the Thomason Hospital show that the 
Veteran had been hospitalized for suicide attempts in January 
and October, and had abused cocaine for three years.  The 
diagnoses were cocaine dependence and a borderline 
personality disorder.  She admitted having auditory 
hallucinations urging her to kill herself.  She had a history 
of mood swings since being 15 to 16 years old with periods of 
joy, little sleep, and a feeling she could do anything; 
followed by depression and withdrawal. 

A discharge summary of the Veteran's VA hospitalization in 
December 1996 reflects that she reported having been 
diagnosed in the past with schizophrenia, a bipolar disorder, 
and PTSD.  She had also been treated for substance abuse.  
She had been sexually abused by her grandfather and had 
nightmares and auditory hallucinations of only those events.  
She also reported having been diagnosed with a 
schizophreniform disorder in Germany during service.  The 
diagnoses were a depressive disorder, not otherwise 
specified; a borderline personality disorder; and cocaine 
abuse but cocaine dependence was to be ruled out. 

Treatment notes during that hospitalization show that the 
Veteran was hospitalized after complaining of hearing voices, 
having feelings of rage, having attempted suicide twice, and 
abusing alcohol and crack cocaine.  She had set a fire in her 
sister's apartment, for which she was on probation.  It was 
reported that she had a long history of psychiatric problems 
and had been seen by a psychiatrist in Germany while on 
active duty a few years ago.  She reported having been 
diagnosed with schizophrenia and a bipolar disorder.  She 
reported having been sexually abused by her grandfather and 
had nightmares about these sexual events.  She had a long 
history of cocaine abuse.  The diagnoses were PTSD, 
substance-induced depressive moods, borderline personality 
traits, and both a bipolar disorder and a personality 
disorder were to be ruled out.  Her close friend indicated 
that the Veteran might not be telling the truth.  It was 
noted that apparently the Veteran had admitted herself to 
hospitals many times when in trouble.  Another notation 
indicates that she had abused cocaine, off and on, for the 
past nine years.  Later, she reported having heard voices 
since she was a child.  She reported having had the same 
symptoms during her military service.  A staff physician 
considered the Veteran's auditory hallucinations as being 
more consistent with PTSD than with a psychosis, not 
otherwise specified.  She was given medication for a 
personality disorder.  Another clinical notation reflects 
that she had twice been treated for cocaine abuse, in 1984 
and again in 1996. 

After the Veteran filed a claim for service connection for 
PTSD in June 1998, she reported in July 1998 that she had 
been raped in October 1980 during service by three men and 
although she complained about it, nothing was ever done. 

The Veteran underwent VA hospitalization in March 1998, after 
having been released from prison 2 1/2 months ago, for anxiety 
attacks and suicidal thoughts.  Treatment notes reflect that 
she again reported having been sexually abused by her 
grandfather and reported that her nightmares, amnesic spells, 
auditory hallucinations related to this.  The discharge 
diagnoses were PTSD, bipolar disorder, and a borderline 
personality disorder.  She was discharged to a VA Domiciliary 
and while there, in May 1998, she reported having become an 
alcoholic during service and had began using cocaine in 1988.  
She reported that her childhood sexual abuse and inservice 
rape continued to cause her difficulty.  In June 1998 she 
reported that after being raped during service in Germany 
memories of her childhood sexual abuse emerged.  She had not 
reported the rape because she was informed it might affect 
her chance of promotion. 

In the Veteran's October 2002 application to reopen her claim 
(following the RO denial of service connection for PTSD in 
January 1999) she reported that while in Germany during 
service she had been raped, identifying the specific man, and 
since then her life had been a nightmare.  She had once tried 
to commit suicide during service, and five times since then.  
For years she had used crack and alcohol to suppress her pain 
and agony from this trauma.  After this event she had tried 
to commit suicide and also had received an Article 15 for 
dereliction of duty. 

On file are two reports dated in December 2002 of VA 
psychological testing, each signed by a psychologist and a 
psychology intern, which indicate that the Veteran had 
difficulty carrying out basic responsibilities and tended to 
experience social discomfort and had a chronic level of 
impairment with minimal coping skills.  Several scores were 
consistent with those having high levels of depression and 
anxiety and the pattern of elevation suggested chronic PTSD 
symptoms.  She reported intrusive thoughts and ruminations of 
past trauma that supported this.  Her sexual identity issues, 
which began shortly after her military trauma, were 
reflective of the level of disruption the sexual assault 
continued to pose in her life.  The symptoms she endorsed 
were indicative of PTSD and she was plagued by dreams of her 
inservice trauma which caused her to be fearful of men, 
question her sexuality, begin a long history of alcohol and 
drug abuse, and continue having symptoms of depression and 
anxiety.  She had had several traumas in her life and 
continued to have difficulty coping with the aftermath of 
these traumas.  The diagnoses were PTSD, bipolar disorder, 
and polysubstance dependence, in remission. 

In an October 2003 letter a VA nurse reported that the 
Veteran had been hospitalized in September 2003 for prolonged 
PTSD caused by her history of military sexual trauma.  She 
remained under care with medications and individual 
psychotherapy. 

A report of an October 2003 VA psychological evaluation noted 
that as a life stressor the Veteran reported that her 
inservice rape had occurred while under the influence of 
alcohol.  She had had no sexual experience prior to service.  
She had only reported the incident to her sergeant who had 
only offered her a drink to numb the pain and it was not 
reported to anyone else.  She complained of intrusive 
recollections and nightmares of the event.  She reported that 
her symptoms began immediately after the sexual assault.  The 
diagnoses were PTSD and a bipolar disorder. 

In letters in August 2003 and November 2006 the Veteran's 
mother stated that she was informed of the alleged rape in a 
letter from the Veteran.  However, it was not stated when the 
letter was received.  Also in the letters, there is reference 
to behavioral changes in the Veteran when she returned home 
from service in Germany.  She was angry and confused.  She 
became suicidal. 

The letter in September 2004 from J.K., a service comrade, 
indicates that he had known the Veteran prior to service, 
since 1968, and when he had seen her in 1982 (while she was 
still in the military) he knew that something was wrong 
because she was vunerable and unlike her prior self.  The 
personal problems she experienced in Germany had adversely 
affected her life in the past years. 

The Veteran's niece stated in November 2006 that after 
returning from service in Germany the Veteran's personality 
and behavior had changed.  She had become quick to anger and 
had mood swings.  She drank constantly, cried often and was 
depressed.  She also began using drugs.  She was afraid of 
everything that she could not control.  The Veteran's mother 
had informed the niece that the Veteran had been raped in 
Germany. 

A November 2006 statement from a sister of the Veteran also 
attests that after service in Germany the Veteran's 
personality and behavior had changed.  Upon return she was 
angry, suicidal, and very depressed.  She drank constantly 
and began using drugs. 

In a November 2006 letter a VA nurse reported that the 
Veteran had had several hospital admissions for PTSD. 

In a November 2006 report by a VA psychologist it was 
reported that the Veteran had a long history of mental 
illness which began after being raped during service.  She 
had multiple psychiatric diagnoses, including bipolar 
disorder, PTSD, and substance dependence.  After 
psychological testing in 2002 the diagnosis was PTSD related 
to her military sexual trauma. 

In November 2007 a VA Clinical Nurse Specialist noted that 
her initial interview of the Veteran demonstrated clearly 
that her inservice rape was a major life event which altered 
her ability to interact with others.  She continued to have 
PTSD symptoms thereafter. It was strongly felt, 
professionally, that the Veteran suffered severe trauma from 
her (inservice) sexual assault. 

In December 2007 another sister of the Veteran stated that 
she had been at home in August 1980 when their mother had 
received a letter from the Veteran stating that the Veteran 
had been raped. After returning home, the Veteran had changed 
and was bitter, full of rage, depressed, and had difficulty 
establishing any kind of relationship. She developed a 
drinking and drug problem and also had nightmares. 

Law and Regulations

To establish service connection for PTSD, a veteran must 
satisfy three evidentiary requirements.  First, a current, 
clear medical diagnosis of PTSD. Second, credible evidence of 
the occurrence of the stressor.  Third, medical evidence of a 
causal nexus between the specific claimed in-service stressor 
and the current PTSD symptomatology.  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

"If the claimed stressor is not combat[]related, the 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence.'"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible 
supporting evidence" is not limited to service department 
records, but can be from any source.  See Cohen, 10 Vet. 
App. at 147. 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3). 

Recently, 38 C.F.R. § 3.304(f)(3) was amended to relax the 
requirement of corroborating evidence of an inservice 
stressor in cases in which PTSD is diagnosed during service.  
However, because PTSD was not diagnosed during service in 
this case, that amendment is not applicable here. 

An opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor. Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (addressing a claim for service 
connection for PTSD based on a combat stressor).  "[M]ore 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting [stressor] evidence.'" 
Id. 

However, in Patton v. West, 12 Vet. App. 272, 280 (1999) it 
was held that "[t]hese quoted categorical statements were 
made in the context of [] PTSD diagnoses other than those 
arising from personal assault."  Because VA had "provided 
for special evidentiary-development procedures, including 
interpretation of behavioral changes [] the above categorical 
statements in Cohen [] and Moreau [] are not operative." 
Patton, at 280. 

In addition, the Court noted that in two places the MANUAL 
M21-1, Part III,  5.14(c)(3) and (9), appears improperly to 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence."  Any such 
requirement, however, would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C. 
§ 5107(b).  Patton v. West, 12 Vet. App. 272, 280 (1999).

Analysis

It is undisputed from the record that the Veteran has been 
unequivocally diagnosed several times with PTSD.  It is also 
clear that the early diagnoses of PTSD by mental health 
professionals were based upon the Veteran's having been 
sexually abused as a child by a relative, whereas more recent 
diagnoses of PTSD have accepted her account of an in-service 
sexual assault as the precipitating cause of her PTSD.  
Therefore, the only remaining disputed issue is whether the 
Veteran has submitted credible evidence to establish that the 
claimed in-service assault actually occurred.  

In Forcier v. Nicholson, 19 Vet. App. 414 (2006) the Court 
stated that as to behavioral changes of a veteran seeking 
service connection for PTSD due to an alleged personal 
assault, the Board was not permitted to interpret behavioral 
changes or abnormalities to make conclusions or inferences 
that were "illogical, improper, and unsupported by the 
record" in order to find that there was no corroborative 
personal assault stressor evidence. Forcier, at 427 (in which 
the Board found that having been AWOL was more consistent 
with a history of disciplinary problems and misconduct rather 
than a result of sexual assault and that inservice abuse of 
alcohol was due to lack of aptitude for service than an 
assault). 

Initially, the Board notes that there is evidence that the 
Veteran has a personality disorder.  Developmental defects, 
such as personality disorders that are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation in the absence of 
superimposed disease or injury, which there is none in this 
particular instance.  38 C.F.R. §§ 3.303(c).  See also 
Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82- 90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 
2, 1999).

The lay statements from those who know the Veteran 
demonstrate that her behavior changed after military service.  
These are consistent with two interpretations.  The first is 
that the postservice behavioral changes were due to 
postservice alcohol and drug abuse.  The second is that the 
behavioral changes are consistent with her trauma of having 
been raped during service.  Yet another interpretation is 
that to the extent that postservice drug abuse was a 
manifestation of a behavioral change, it is not inconsistent 
with her trauma of having been raped during service.  

As to this, a comparison is in order.  Specifically, there is 
some evidence that the Veteran was significantly affected by 
her childhood abuse.  On the other hand, the behavioral 
changes, reflected by alcohol and drug abuse, after service 
are much greater than any changes she had displayed prior to 
her active military service.  

There are some inconsistencies in the Veteran's history.  For 
example, she initially reported in July 1998 that she had 
been raped during service by three men and there is some 
evidence of manipulative behavior.  However, these 
inconsistencies have been evidenced only when engaging in a 
life style involving polysubstance abuse.  Otherwise, the 
Veteran's narrative history overall has been consistent.  
Specifically, she has not denied having had sexual trauma in 
her childhood and in relating events surrounding her 
inservice assault. 

While there is no medical opinion on file which acknowledges 
both traumas or attempts to distinguish the impact of one 
from the other on the Veteran's life and her development of 
PTSD, the evidence as a whole simply does not show that the 
inservice sexual trauma did not play a role in her 
development of PTSD.  In other words, it is reasonable to 
interpret the evidence on file as showing that both traumas 
led to her developing PTSD.  

More to the point, there is no evidence contradicting the 
medical opinions on file that the Veteran's inservice sexual 
trauma caused her to develop PTSD.  This is so even if none 
of the evaluations or opinions specifically addressed the 
impact of her childhood abuse. 

The Board may consider only independent medical evidence to 
support its finding and as there is no negative competent 
medical evidence against the claim, the preponderance of the 
evidence is in favor of the claim for service connection for 
PTSD. 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


